Citation Nr: 1104598	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of back injury has been 
received.

2.  Entitlement to service connection for residuals of back 
injury.

3.  Entitlement to service connection for gastrointestinal 
disability.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for neck disability.

7.  Entitlement to service connection for left knee disability.

8.  Entitlement to service connection for right knee disability.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

12.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 14, 1973 to June 27, 
1973.

A claim for service connection for residuals of back injury was 
denied by the RO in November 1975.  Although notified of the 
denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2008 rating decision in which the RO declined to reopen 
the Veteran's claim for service connection for residuals of back 
injury and also denied service connection for gastrointestinal 
disability.  The Veteran filed a notice of disagreement (NOD) 
later that same month.  A statement of the case (SOC) was issued 
in June 2009, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in August 
2009.

In January 2009, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of that 
hearing is of record.

In his substantive appeal, the Veteran requested a Board  hearing 
before a Veterans Law Judge in Washington, DC.  A July 2010 
letter informed him that his hearing was scheduled for October 
2010.  However, in correspondence received in August 2010, the 
Veteran cancelled his hearing request.

This appeal also arose from a May 2010 rating decision in which 
the RO, inter alia, denied claims for service connection for 
hypertension, glaucoma, diabetes mellitus, PTSD, a sleep 
disorder, and disabilities of the neck and knees, and a claim for 
TDIU.  The Veteran filed an NOD in June 2010.

The Board notes that the Veteran is represented by a private 
attorney on another issue that has been developed for appeal.  
That issue will be addressed in a separate decision.  As to the 
matters addressed in the present decision, the Veteran is 
proceeding pro se.

The Board points out that it must address the question of whether 
new and material evidence to reopen the claim for service 
connection for residuals of back injury has been received because 
this matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In 
other words, the Board is required to first consider whether new 
and material evidence is presented before the merits of the claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Accordingly-and, given the Board's favorable 
disposition of the petition to reopen-the Board has 
characterized the appeal regarding the claimed residuals of back 
injury as encompassing the first two matters set forth on the 
title page.

The Board's decision to reopen the Veteran's claim for service 
connection for residuals of back injury is set forth below.  The 
claim for service connection for residuals of back injury, on the 
merits, along with the claim for service connection for a 
gastrointestinal disability, and the additional claims listed-
for which the Veteran has completed the first of two actions 
required to place these matters in appellate status-are 
addressed in the remand following the order; those matters are 
being remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in March 
2009, the Veteran raised the issue of entitlement to service 
connection for a hernia; a claim that was previously denied by 
the RO in January 1976.  It does not appear that the request to 
reopen the claim for service connection for a hernia has yet been 
addressed by the RO.  As such, this matter is not properly before 
the Board, and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a November 1975 rating decision, the RO denied service 
connection for residuals of back injury; although notified of the 
denial later that same month, the Veteran did not initiate an 
appeal. 

3.  Evidence associated with the claims file since the November 
1975 denial of the claim for service connection for residuals of 
back injury includes new evidence that relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1975 rating decision in which the RO denied 
service connection for residuals of back injury is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

2.  As pertinent evidence received since the November 1975 denial 
is new and material, the criteria for reopening the claim for 
service connection for residuals of back injury are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to 
reopen, the Board finds that all notification and development 
action needed to render a fair decision on this aspect of the 
appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's claim for service connection for 
residuals of back injury was previously denied by the RO in a 
November 1975 rating decision.  The evidence of record at the 
time consisted solely of the Veteran's service treatment records, 
which were entirely negative for any complaints, findings, or 
diagnoses pertaining to the back.  The RO denied the Veteran's 
claim for service connection because there was no evidence that 
he had any residuals from a back injury during service.  Although 
the Veteran was notified of the denial and his appellate rights, 
he did not initial an appeal.  As such, the RO's November 1975 
decision is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service 
connection in November 2007.  For petitions to reopen filed on 
and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim for service connection 
for residuals of back injury is the RO's November 1975 decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since November 1975 
includes records from Joseph Czerkawski, M.D., dated from 2005 to 
2008, reflecting that the Veteran has a currently identifiable 
disability of the back, variously diagnosed as strain/sprain, 
degenerative disc disease, spondylosis, and chronic low back pain 
symptom complex.  The record also includes a July 2008 statement 
from the Veteran, to the effect that he has had problems with his 
lower back since the time of his discharge from service; the 
transcript of the January 2009 DRO hearing, reflecting the 
Veteran's testimony under oath that he injured his back in 
service when he fell off a bunk; and written statements from two 
affiants to the effect that they personally witnessed the Veteran 
having difficulty with his back upon his return from recruit 
training in June 1973.

The Board finds that, collectively, the above-described evidence 
provides a basis for reopening the claim for service connection 
for residuals of back injury.  At the time of the November 1975 
rating decision, there was no evidence that the Veteran had an 
identifiable disability of the back, or that such a disability, 
if diagnosed, could be attributed to service.  The additionally 
received evidence includes current diagnoses of back disability 
and competent lay evidence to the effect that he returned from 
service with back problems and that they have continued since. 
 
The Board finds that the evidence is "new" in that it was not 
before agency decisionmakers at the time of the November 1975 
final denial of the claim for service connection, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it goes to the 
question of whether the Veteran has a current, identifiable back 
disability that can be traced to service.  This evidence, while 
certainly not conclusive, relates to an unestablished fact 
necessary to substantiate the claim for service connection for 
residuals of back injury (i.e., a current disability related to 
military service), and thus, when presumed credible, also raises 
a reasonable possibility of substantiating the claim.  See, e.g., 
Shade v. Shinseki, No. 08-3548 (Nov. 2, 2010).

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for residuals of 
back injury are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of back injury has been received, to 
this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

As discussed above, the Board is reopening the Veteran's claim 
for service connection for residuals of back injury; however, a 
review of the record reflects that the RO has not considered this 
claim on the merits.  Under these circumstances, and to avoid any 
prejudice to the appellant, a remand for RO consideration of the 
claim on the merits, in the first instance, is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that additional RO development of the 
reopened claim for service connection for residuals of back 
injury, as well as the original claim for service connection for 
gastrointestinal disability, is warranted.

The Veteran has testified that he experienced gastrointestinal 
and back problems during service for which he did not seek 
treatment.  The record does not reflect that he had a formal 
separation examination, and he has submitted lay statements to 
corroborate his account that he had observable symptoms 
pertaining to his stomach and back upon his return from service.  
He has also offered statements with respect to the continuity of 
symptoms since service, and continues to complain of persistent 
or recurrent symptoms of disability.

Given the Veteran's sworn testimony as to in-service symptoms, 
the lack of a formal separation examination, the statements 
corroborating his account of observable symptoms upon his return 
from service, the Veteran's statements with respect to 
continuity, and the absence of any current medical opinion on the 
question of nexus, the Board finds that further examination and 
medical opinion is needed to resolve these claims for service 
connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Hence, the RO should arrange for the Veteran to undergo VA spine 
and gastrointestinal examinations, by appropriate physicians, at 
a VA medical facility.  The Veteran is hereby advised that 
failure to report for the scheduled examinations, without good 
cause, shall result in denial of the reopened claim for service 
connection for residuals of back injury, and may result in denial 
of his original claim for service connection for gastrointestinal 
disability.  See 38 C.F.R. § 3.655(a),(b) (2010).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for one or both of 
the scheduled examinations, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date and 
time of the examination(s) sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner(s) is complete, the RO should also 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  The 
RO should specifically request that the Veteran provide 
authorization for it to obtain any outstanding private medical 
records, including updated records of treatment from Reginald L. 
Sykes, M.D., as referenced by the Veteran in March 2009, and 
records of treatment for a reported post-service back injury in 
1980 or 1981.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claims for which an appeal has 
been perfected.   As indicated, the RO's adjudication of these 
claims must include consideration of all pertinent evidence added 
to the claims file since the RO's last adjudication of the 
claims.

As a final matter, the Board points out that, in a May 2010 
rating decision, the RO, inter alia, denied the Veteran's claims 
for service connection for hypertension, glaucoma, diabetes 
mellitus, PTSD, a sleep disorder, and disabilities of the neck 
and knees, and a claim for TDIU.  The Veteran was furnished 
notice of this rating decision on May 27, 2010.  In June 2010, 
the Veteran filed an NOD with this rating decision.  However, the 
RO has yet to issue an SOC with respect to these claims, the next 
step in the appellate process.  See 38 C.F.R. § 19.29 (2010); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters 
must be remanded to the RO for the issuance of an SOC.  Id.  The 
Board emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal must 
be filed.  See 38 U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2010).

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO must furnish to the Veteran a 
SOC on the claims for service connection 
for hypertension, glaucoma, diabetes 
mellitus, PTSD, a sleep disorder, and 
disabilities of the neck and knees, and 
the claim for TDIU, along with a VA 
Form 9, and afford him the appropriate 
opportunity to submit a substantive appeal 
to perfect an appeal on those issues.

The Veteran is hereby reminded that to 
obtain appellate review of any matter 
not currently in appellate status-
here, the claims for service 
connection for hypertension, glaucoma, 
diabetes mellitus, PTSD, a sleep 
disorder, and disabilities of the neck 
and knees, and the claim for TDIU -a 
timely appeal must be perfected within 
60 days of the issuance of the SOC.

2.  The RO should furnish to the Veteran a 
letter requesting that he provide 
information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for 
gastrointestinal disability and for 
residuals of back injury that is not 
currently of record.  The RO should 
specifically request that the Veteran 
provide authorization for it to obtain 
any outstanding private medical 
records, including updated records of 
treatment from Reginald L. Sykes, 
M.D., as referenced by the Veteran in 
March 2009, and records of treatment 
for a reported back injury in 1980 or 
1981.

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified-to include records of 
private treatment for gastrointestinal 
and/or back disability-following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the Veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all records/responses received 
are associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA spine and gastrointestinal 
examinations, by appropriate physicians, 
at a VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the Veteran, and 
each report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  Each 
physician should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

Spine Examination:  The physician should 
clearly identify all current 
disability(ies) of the back.  Then, with 
respect to each such diagnosed disability, 
the physician should render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the disability 
is the result of disease or injury 
incurred in or aggravated by service.  In 
so doing, the examiner should consider and 
discuss the significance, if any, of any 
back injuries the Veteran sustained after 
service, to include in 1981.

Gastrointestinal Examination:  The 
physician should clearly indicate whether 
the Veteran has any current, identifiable 
disability(ies) of the gastrointestinal 
system, to include the stomach.  If so, a 
diagnosis for each such disability should 
be provided.  Then, with respect to each 
such diagnosed disability, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that the disability is the 
result of disease or injury incurred in or 
aggravated by service.

5.  If the Veteran fails to report to one 
or both of the scheduled examinations, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination(s) 
sent to him by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the reopened claim for 
service connection for residuals of back 
injury and the original claim for service 
connection for a gastrointestinal 
disability.  If the Veteran fails, without 
good cause, to report to the scheduled 
spine examination, in adjudicating the 
reopened claim for service connection for 
residuals of back injury, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claims in 
light of all pertinent evidence and legal 
authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate supplemental SOC 
(SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford him an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The RO should not return the claims 
file to the Board until after the 
Veteran perfects an appeal as to the 
issues identified in paragraph 1 
above, or the time period for doing so 
expires, whichever occurs first.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


